Citation Nr: 0637907	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-08 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from March 1966 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Huntington, West 
Virginia, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect, disturbances of 
motivation and mood, panic attacks three or four times a 
week, impairment of concentration and short term memory 
problems, poor judgment, anger problems, social isolation, 
sleep problems with nightmares, hypervigilance, and 
flashbacks.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Code 9411 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided VCAA notice by letter dated in 
September 2005.  The notice included the type of evidence 
needed to substantiate the claims for increased evaluations.  
The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The veteran was informed of what evidence or information he 
was responsible for providing.  Finally, the veteran was told 
to send any information describing the additional evidence or 
the evidence itself.  This notified the veteran to provide 
any evidence in his possession that pertained to the claim.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the 
readjudication of the claim in November 2005 after sending 
the proper notice.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate entitlement to a rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for higher initial 
ratings, any questions as to the appropriate effective date 
to be assigned are rendered moot.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his disabilities.  In 
addition, all identified records that are available have been 
obtained.  Records have been obtained from the Social 
Security Administration (SSA), and the veteran offered 
testimony at a hearing before the undersigned Acting Veterans 
Law Judge in August 2006.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty to assist provisions of the 
VCAA have been met. 

At the August 2006 hearing, the veteran contended that the 
evaluation assigned to his PTSD is insufficient to reflect 
the impairment it causes.  He argues that it causes severe 
anger management problems, which has resulted in isolation 
from his family and friends.  The veteran believes that he 
should have at least a 70 percent rating.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Service connection for PTSD was initially established in a 
December 2003 rating decision, and a 30 percent evaluation 
was assigned for this disability effective October 14, 1999 
(original date of claim).  This evaluation was raised to the 
current 50 percent rating, effective October 14, 1999, by a 
July 2005 rating decision.  

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.  

The evidence includes VA treatment records dated in 1998.  
These show that the veteran was followed at the mental 
hygiene clinic for complaints of anxiety about his financial 
state and difficulty sleeping.  He denied homicidal and 
suicidal ideations as well as substance abuse.  There were no 
thought disorders, delusions or hallucinations.  His score on 
the Global Assessment of Functioning (GAF) scale was 
estimated to be as low as 60 and as high as 70 during this 
period.  

VA treatment records dated September 1999 indicate that the 
veteran was seen on two occasions.  He was experiencing 
nightmares and thoughts about Vietnam.  He was becoming 
aggravated and tended to avoid people.  He had feelings of 
depression and hopelessness.  He did not plan to harm others, 
but did have suicidal thoughts on one occasion.  The 
assessment was adjustment disorder with PTSD symptoms.  The 
GAF score was 50, which the examiner attributed to the 
suicidal thoughts. 

The veteran was afforded a VA examination in July 2000.  His 
claims folder was reviewed by the examiner.  The veteran said 
that he started having problems with his nerves when he quit 
work in 1997.  He had been depressed and felt hopeless and 
helpless.  The veteran also reported isolation, sleep 
problems with nightmares mostly unrelated to Vietnam, but 
some were related to the incidents he had seen there.  He had 
problems with anger and impulse control.  There were suicidal 
thoughts but no attempts.  He denied hallucinations and 
delusions. 

On examination, the veteran was well oriented.  His attention 
and concentration were impaired, and his memory also had 
slight impairment.  The veteran's judgment was intact.  There 
were no obsessive thoughts, and he denied being actively 
suicidal or homicidal.  The diagnoses were major affective 
illness, depression, and anxiety disorder not otherwise 
specified.  The GAF was 60.  The examiner opined that the 
veteran had problems with recurrent depression and anxiety.  

VA treatment records from December 2000 show that the veteran 
continued to have problems with sleep and nightmares, and 
that he continued to avoid crowds.  There were no delusions 
or hallucinations, and no suicidal or homicidal ideations.  
The assessment was dysthymia and PTSD, with a GAF score of 
60.  

An additional VA examination was conducted in August 2001.  
The claims folder was reviewed, and the veteran was noted to 
have been followed as an outpatient for the past two years.  
He continued to complain of depression, anxiety, agitation, 
and nightmares, as well as a lack of energy.  He became angry 
easily.  The veteran denied suicidal and homicidal ideations.  

Mental status examination showed that the veteran appeared 
neat and tidy.  His affect was of dysphoria.  There was no 
evidence of psychosis or a thought disorder, and no bizarre 
thought processes.  Insight and judgment into problems was 
poor.  There were no hallucinations.  The diagnoses were 
major depression, moderate to moderately severe, and anxiety 
disorder.  The GAF score was 60.  

April 2002 VA treatment records reflect that the veteran 
reported doing okay, but he was still unable to rest well.  
He had recurrent nightmares on a near daily basis.  He 
reported occasional flashbacks, but denied delusions and 
hallucinations as well as suicidal and homicidal ideations.  
The assessment was PTSD and dysthymia, and the GAF was 55.  

The veteran stated that he was not doing well in March 2003.  
His anger was increasing and he had intrusive thoughts about 
Vietnam.  There were no suicidal or homicidal ideations.  The 
assessment was PTSD, and the GAF score was 50.  

At an April 2003 VA examination, the veteran's claims folder 
was reviewed.  He reported major problems with sleeping at 
night due to dreams about death, bodies, and explosions.  The 
veteran experienced panic attacks about three times each 
week.  He also had startle responses and intrusive thoughts.  
He was unable to maintain interpersonal relationships, and 
felt depressed and hopeless.  

On examination, the veteran was well oriented, with no 
evidence of hallucinations or delusions.  His attention and 
concentration were impaired.  Memory, recall, and judgment 
were intact.  There was no evidence of looseness of thoughts 
or obssessional thoughts.  He denied being actively suicidal 
or homicidal.  The diagnosis was PTSD, and his highest level 
of function on the GAF was 60.  The examiner opined that the 
veteran's disability interfered with him both socially and 
industrially.  

June 2003 treatment records show that the veteran reported 
getting more irritated easily.  He denied delusions and 
hallucinations as well as suicidal and homicidal ideations.  
The assessment was PTSD, and the GAF was 50.  

The veteran underwent a private psychiatric examination in 
August 2004.  His service in Vietnam was described.  It is 
unclear whether or not the examiner had access to the 
veteran's medical records.  The veteran reported isolating 
himself from other people, flashbacks, and loss of short term 
memory.  He was easily angered, extremely anxious, and 
reclusive.  Problems with concentration and loss of interest 
were also noted.  

On mental status examination, the veteran was extremely 
depressed and anxious with a blunted affect.  His remote and 
recent memory appeared intact, as did his insight and 
judgment.  He did not exhibit any bizarre symptoms such as 
hallucinations, delusions, or compulsions.  The veteran did 
have all the cardinal signs of a severe and progressive PTSD, 
including nightmares, flashbacks, increased startle response, 
and hypervigilance.  The diagnosis was PTSD with associated 
depression, progressive, severe.  The GAF was estimated to 
currently be 29, but to be 59 for the year.  The examiner 
opined that the veteran was essentially unable to work or 
function at all well in social or work environments.  

The veteran underwent a VA examination by a board certified 
psychiatrist in April 2005.  The claims folder was reviewed 
by the examiner.  He reported fleeting suicidal thoughts but 
was not actively suicidal.  He experienced problems sleeping 
at night and nightmares that occurred four or five times a 
week.  The veteran felt depressed, had feelings of 
hopelessness, and felt tired and let down.  He denied 
hallucinations and delusions.  The veteran also experienced 
flashbacks and intrusive thoughts.  He experienced panic 
attacks three or four times each week, and was easily 
startled.  The veteran also reported anger and irritability.  
He talked with his children by phone and sometimes interacted 
with his nieces.  

On objective examination, the veteran was tense and 
depressed, but was cooperative and generally pleasant.  He 
was well oriented.  Attention and concentration was impaired.  
Memory, recall, and judgment were intact.  There was no 
evidence of loose associations, flight of ideas or pressured 
speech, delusions, hallucinations, obsessive thoughts, or 
compulsive actions.  The diagnoses included PTSD.  His 
highest level of adaptive functioning appeared to be 50 on 
the GAF scale.  The examiner believed that the veteran 
continued to have problems with nightmares, intrusive 
thoughts, flashbacks, irritability, and getting along with 
other people.  These problems appeared to have interfered 
with the veteran socially as well as industrially on an 
occasional basis.  

VA treatment records reflect that the veteran continued to be 
treated for PTSD through December 2005.  September 2005 
records note that the veteran had hallucinations of people 
coming after him, and estimate his GAF score to be 45.  
October 2005 records also note auditory and visual 
hallucinations, as well as continued panic attacks, 
depression, social withdrawal, poor sleep and nightmares, and 
anger problems.  These symptoms continued in December 2005, 
and his GAF score was again estimated to be 45.  

The Board notes that the veteran's GAF scores have ranged 
from 45 to 60 during this period, with the exception of the 
current 29 accompanied by a 59 for the year on the August 
2004 private examination.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (hereinafter DSM-IV).  A GAF 
of 61-70 indicates "mild symptoms or some difficulty in 
social, occupational, or school functioning."  A score of 51-
60 indicates moderate symptoms, or moderate difficulty in 
social, occupational or school functioning.  A score of 41 to 
50 indicates serious symptoms, or any serious impairment in 
social, occupational, or school functioning.  A score of 21 
to 30 indicates that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment, or an inability to function in 
almost all areas.  (Ibid.).  

The Board finds that the preponderance of the evidence does 
not support entitlement to an evaluation in excess of the 
current 50 percent rating for the veteran's service connected 
PTSD.  The symptomatology recorded in the medical records 
more nearly resembles that required for a 50 percent 
evaluation and not that required for a 70 percent evaluation.  

The record shows that the veteran has demonstrated few of the 
symptoms required for a 70 percent rating.  He has symptoms 
such as obessional rituals or illogical speech.  The veteran 
has consistently denied homicidal ideations.  Although he 
reported suicidal thoughts on one occasion in September 1999, 
again in July 2000, and with more fleeting thoughts in April 
2005, but he has never been suicidal and has denied suicidal 
ideations on the many other occasions he was examined or 
treated.  The veteran has panic attacks three or four times a 
week, but there is no evidence of continuous panic or 
depression that affects his ability to function.  He has 
anger problems, but there is no indication that this has 
resulted in periods of violence.  The veteran has been well 
oriented on every examination, and there has been no neglect 
of personal appearance or hygiene noted on any of the 
examination reports.  See 38 C.F.R. § 4.130, Code 9411.  

On the other hand, the veteran has demonstrated a flattened 
affect, disturbances of motivation and mood, panic attacks 
three or four times a week, impairment of concentration and 
short term memory problems, and occasionally poor judgment.  
The veteran is divorced, but he continues to have some 
relationship with his children and other family members.  The 
Board believes that this is best characterized as difficulty 
in establishing relationships instead of an inability to 
establish relationships.  The veteran does display the 
cardinal symptoms of PTSD, such as social withdrawal, poor 
sleep and nightmares, hypervigilance and increased startle 
response, and some flashbacks, and the most recent evidence 
has reported some hallucinations.  However, his GAF scores 
have continued to range from the mid 40s to the low 50s.  
While the August 2004 examination reflected a current score 
of 29, it further noted that his score for the year was 59, 
and the record shows that the next recorded GAF was 50.  The 
Board notes that these scores would be based on a finding of 
serious symptoms and serious impairment in social and 
occupational functioning.  The Board finds that this serious 
impairment, as well as the veteran's overall symptomatology, 
more nearly resembles the symptomatolgoy required for the 50 
percent evaluation currently in effect.  38 C.F.R. § 4.130, 
Code 9411.  

Finally, the veteran has submitted no evidence showing that 
his PTSD alone has markedly interfered with employment (since 
the date of claim in October 1999 to the present), and there 
is also no indication that this disorder necessitated 
frequent periods of hospitalization during this period.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2006), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. at 338-39; Floyd v. Brown, 9 Vet. App. 
at 94-95; Shipwash v. Brown, 8 Vet. App. at 227.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


